Citation Nr: 1547694	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral pterygium.  

2.  Entitlement to an initial compensable disability rating in excess of 30 percent for truncal dermatitis and onychomycosis of the bilateral great toe nails


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1989 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted entitlement to service connection for bilateral pterygium and assigned a noncompensable (0 percent) rating effective December 1, 2009 and granted entitlement to service connection for onychomycosis and assigned a noncompensable rating effective February 16, 2011.  In January 2014, the RO combined the service-connected onychomychosis with the service-connected truncal dermatitis, which was evaluated as 30 percent disabling.   

Subsequent to the January 2014 Statement of the Case (SOC), additional documents, to include VA treatment records, were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in March 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional documents were obtained by VA and therefore waiver of consideration of such documents by the AOJ is not assumed.  See 38 U.S.C.A.        § 7105(e)(1) (West 2014).  In any event, the Veteran's claims are being remanded and as such the AOJ will have the opportunity to consider such documents in the first instance on remand.  

A September 2014 rating decision addressed various separate claims and of record is a March 2015 Notice of Disagreement (NOD) as to some of the issues from the September 2014 rating decision, specifically entitlement to service connection for sleep apnea and entitlement to an increased disability rating in excess of 20 percent for service-connected cervical spine degenerative joint disease.  This NOD was recognized in the electronic Veterans Appeals Control and Locator System (VACOLS).  In addition, in an April 2015 letter to the Veteran, the Agency of Original Jurisdiction (AOJ) acknowledged receipt of the Veteran's NOD.  As the RO has acknowledged receipt of the NOD and VACOLS reflects that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, Manlincon is not applicable at this time. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, a November 2011 rating decision granted entitlement to service connection for onychomycosis and assigned a noncompensable rating.  A January 2011 rating decision granted entitlement to service connection for truncal dermatitis and assigned a 30 percent disability rating under Diagnostic Code 7806 (Dermatitis or eczema).  The SOC further stated that "[y]our records have been updated to reflect these two disabilities evaluated together under the single, 30 percent evaluation."  An updated code sheet accompanied the SOC and reflected that the condition "truncal dermatitis and onychomycosis of the bilateral great toenails" was evaluated under Diagnostic Code 7813-7806 and assigned a 30 percent disability rating.

Under Diagnostic Code 7806, as relevant here, a 30 percent disability rating is assigned for "systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period."  A January 2013 VA podiatry treatment note referenced the Veteran's service-connected onychomycosis and noted that the Veteran wanted "to proceed with oral antifungal therapy" and a prescription for Lamisil was noted for 90 days.  A November 2013 VA examination report noted that the Veteran's service-connected onychomycosis had been treated with oral medication, specifically Lamisil, daily for three months.  The total duration of the medication use in the past 12 months was noted to be 6 weeks or more, but not constant.  On remand, a medical opinion is needed as to whether the treatment with Lamisil is a systemic corticosteroid or other immunosuppressive medication or, if not, is like or similar to a corticosteroid or other immunosuppressive drug.  In addition, the November 2013 examiner appeared to limit the examination to the feet, accordingly, another examination is warranted.  

Additionally, VA treatment records of record appear to contain a gap.  VA treatment records of record appear to be complete from December 2009 to January 2011 and from October 2011 to May 2014.  Some records are available from January 2011 to May 2011, but the records were noted be limited to eye conditions.  As such, while on remand, any outstanding VA treatment records dating from January 2011 to October 2011 must also be obtained.

With respect to the Veteran's claim for entitlement to an initial compensable disability rating for service-connected bilateral pterygium, the VA treatment records of record indicated that the Veteran has received eye care from VA.  As such, the VA treatment records requested on remand may contain information relevant to this claim and it therefore must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include from January 2011 to October 2011 and from May 2014, to include any records related to medication prescribed to the Veteran.

2.  Schedule a VA examination to assess the nature and severity of the truncal dermatitis and the onychomycosis.  The claims folder should be provided to the examiner for review and the examiner should indicate in the examination report that such review was accomplished.  

The examiner should opine whether the Lamisil which the Veteran was prescribed for a 3-month period is a systemic corticosteroid or other immunosuppressive medication or, if not, is like or similar to a corticosteroid or other immunosuppressive drug.  The examiner should provide a complete explanation for the opinion.

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



